         Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 1 of 33



1     ANNICK M. PERSINGER, SBN 272996
      MAREN I. CHRISTENSEN, SBN 320013
2     TYCKO & ZAVAREEI LLP
      1970 Broadway, Suite 1070
3
      Oakland, CA 94612
4     Telephone (510) 254-6808
      Facsimile (202) 973-0950
5     apersinger@tzlegal.com
      mchristensen@tzlegal.com
6
      Attorneys for Plaintiffs
7     Additional Attorneys on Signature Page
8
                                  UNITED STATES DISTRICT COURT
9                                NORTHERN DISTRICT OF CALIFORNIA

10

11   JUAN QUINTANILLA VASQUEZ, GABRIELA             CASE NO. 4:17-cv-00755-CW
12   PERDOMO ORTIZ, VICTOR HUGO CATALAN
     MOLINA, and KEVIN CALDERON, individually and   PLAINTIFFS’ NOTICE OF MOTION
13   on behalf of all others similarly situated,    AND UNOPPOSED MOTION FOR
                                                    PRELIMINARY APPROVAL OF
14                  Plaintiff,                      SETTLEMENT AND APPROVAL OF
                                                    NOTICE TO CLASS OF SETTLEMENT;
15          v.                                      MEMORANDUM IN SUPPORT
16
     LIBRE BY NEXUS, INC. and JOHN DOES 1-50,       Date:   July 7, 2020
17                                                  Time:   2:30 p.m.
                    Defendants.                     Courtroom: TBD
18                                                  Judge:   Hon. Claudia Wilken

19

20

21

22

23

24

25

26

27

28
                                                i
     MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case No. 4:17-cv-00755-CW
            Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 2 of 33



1                                                              TABLE OF CONTENTS

2     I.     INTRODUCTION ..................................................................................................................................... 1

3     II.     PROCEDURAL BACKGROUND ....................................................................................................... 3

4     III. TERMS OF THE PROPOSED SETTLEMENT ............................................................................... 4

5             A.          The Settlement Class .................................................................................................................... 4

6             B.          The Benefits for the Settlement Class ....................................................................................... 4

7                         1.           Direct Monetary Relief ................................................................................................... 5

8                         2.           Non-Monetary Relief ...................................................................................................... 6

9             C.          Payment of Administrative Expenses, Attorneys’ Fees & Costs, Service Awards.............. 7

10            D.          The Release of Settlement Class Members’ Claims. ................................................................ 8

11            E.          The Proposed Notice Plan Under the Settlement. .................................................................. 9

12    IV. LEGAL FRAMEWORK ........................................................................................................................ 10

13    V.      Argument ................................................................................................................................................... 11

14            A.          The Settlement Is Fair, Adequate, and Reasonable. .............................................................. 11

15                        1.           The Settlement Is the Product of Arm’s Length Negotiations. ............................. 11

16                        2.           The Settlement Has No Obvious Deficiencies......................................................... 12

17                        3.           The Settlement Does Not Improperly Grant Preferential Treatment. ................. 13

18                        4.           The Settlement Falls within the Range of Possible Approval. ............................... 14

19            F.          The Court Should Provisionally Certify the Class. ................................................................ 19

20                        1.           The Settlement Class Satisfies Rule 23(a). ................................................................. 19

21                        2.           Predominance of Common Questions and Superiority of a Class Action ........... 22

22            G.          The Proposed Notice Is Adequate and Should be Approved. ............................................ 23

23            H.          The Fees, Costs, and Service Awards to be Requested are Reasonable. ............................ 24

24    VI. CONCLUSION ....................................................................................................................................... 25

25

26

27

28
                                                                                      ii
     MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     Case No. 4:17-cv-00755-CW
          Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 3 of 33



1                                                TABLE OF AUTHORITIES

2    CASES
3    Adams v. Inter-Con Sec. Sys. Inc.,
      No. C-06-5428 MHP, 2007 WL 3225466 (N.D. Cal. Oct. 30, 2007) ................................................. 12
4
     Amchem Prods., Inc. v. Windsor,
5     521 U.S. 591, 620 (1997) ................................................................................................................... 19
6    Chavez v. Blue Sky Natural Beverage Co.,
      268 F.R.D. 365 (N.D. Cal. 2010) ...................................................................................................... 20
7
     Class Plaintiffs v. City of Seattle,
8     955 F.2d 1269 (9th Cir. 1992) ........................................................................................................... 10
9    Coates v. Farmers Grp., Inc.,
      No. 15-cv-01913-LHK, 2016 WL 5791413 (N.D. Cal. Sep. 30, 2016) ............................................... 25
10
     Curtis-Bauer v. Morgan Stanley & Co., Inc.,
11    2008 WL 4667090 (N.D. Cal. Oct. 22, 2008) .................................................................................... 15
12   Custom LED, LLC v. eBay, Inc.,
      No. 12-cv-00350-JST, 2014 WL 2916871 (N.D. Cal. June 24, 2014) ................................................. 17
13
     Fishman v. Tiger Nat. Gas Inc.,
14    No. C 17-05351 WHA, 2019 WL 2548665 (N.D. Cal. June 20, 2019) ............................................... 24
15   Forcellati v. Hyland’s, Inc.,
      No. CV 12-1983-GHK, 2014 WL 1410264 (C.D. Cal. Apr. 9, 2014)................................................. 20
16
     Garner v. State Farm. Mut. Auto. Ins. Co.,
17    2010 WL 1687832 (N.D. Cal. Apr. 22, 2010) .................................................................................... 12
18   Gen. Tel. Co. of the Southwest Falcon,
      457 U.S. 147 (1982) .......................................................................................................................... 20
19
     Hanlon v. Chrysler Corp.,
20    150 F.3d 1011 (9th Cir. 1998) ........................................................................................................... 11
21   Haralson v. U.S. Aviation Servs. Corp.,
      383 F. Supp. 3d 959 (N.D. Cal. 2019) ................................................................................................. 2
22
     Harris v. Vector Mktg. Corp.,
23    No. C-08-5198 EMC, 2011 WL 1627973 (N.D. Cal. Apr. 29, 2011) ................................................. 14
24   In re High-Tech Employee Antitrust Litig.,
      No. 11-cv-02509, 2014 WL 3917126 (N.D. Cal. Aug. 8, 2014) ............................................................ 10
25
     In re Lidoderm Antitrust Litig.,
26    No. 14-md-02521-WHO, 2018 WL 4620695 (N.D. Cal. Sep. 20, 2018) ............................................ 24
27   In re Mego Fin. Corp,
      213 F. 3d 454 (9th Cir. 2000) ............................................................................................................ 10
28
                                                                           iii
     MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
          Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 4 of 33



1    In re Netflix Privacy Litig.,
      2013 WL 1120801 (N.D. Cal. Mar. 18, 2013) .................................................................................... 15
2
     In re NVIDIA Corp. Derivative Litig.,
3     No. C-06-06110-SBA, 2008 WL 5382544 (N.D. Cal. Dec. 22, 2008) ................................................ 18

4    In re Syncor ERISA Litig.,
      516 F.3d 1095 (9th Cir. 2008) ........................................................................................................... 10
5
     In re Tobacco Cases II,
6     240 Cal. App. 4th 779, 192 Cal. Rptr. 3d 881 (2015) ......................................................................... 17

7    Johnson v. Triple Leaf Tea Inc.,
      2015 WL 8943150 (N.D. Cal. Nov. 16, 2015) ................................................................................... 16
8
     Kirkorian v. Borelli,
9     695 F. Supp. 446 (N.D. Cal. 1988) .................................................................................................... 18

10   Ma v. Covidien Holding, Inc.,
      No. SACV 12-02161, 2014 WL 360196 (C.D. Cal. Jan. 31, 2014) ..................................................... 10
11
     Nat’l Rural Telecomms. Coop. v. DIRECTV, Inc.,
12    221 F.R.D. 523 (C.D. Cal. 2004) ........................................................................................... 11, 12, 18

13   Quintero v. Mulberry Thai Silks, Inc.,
      No. C 08-02294 MHP, 2008 WL 4666395 (N.D. Cal. Oct. 21, 2008) ................................................ 20
14
     Rodriguez v. West Publ’g Corp.,
15    563 F.3d 948 (9th Cir. 2009) ....................................................................................................... 11, 15

16   See In re MyFord Touch Consumer Litig.,
      No. 13-cv-03072-EMC, 2019 WL 1411510 (N.D. Cal. Mar. 28, 2019) .............................................. 13
17
     Slaven v. BP Am., Inc.,
18    190 F.R.D. 649 (C.D. Cal 2000) ........................................................................................................ 19

19   Stewart v. Applied Materials, Inc.,
      No. 15-cv-02632-JST, 2017 WL 3670711 (N.D. Cal. Aug. 25, 2017)................................................. 18
20
     Vincent v. Reser,
21    No. C 11-03572 CRB, 2013 WL 621865 (N.D. Cal. Feb. 19, 2013) ................................................... 24

22   Wal-Mart Stores, Inc. v. Dukes,
      131 S. Ct. 2541 (2011)....................................................................................................................... 19
23
     Wolin v. Jaguar Land Rover N. Am., LLC,
24    617 F.3d 1168 (9th Cir. 2010) ........................................................................................................... 11

25   Yahoo! Inc. Customer Data Sec. Breach Litig.,
      No. 16-MD-02752, 2019 U.S. Dist. LEXIS 15034 (N.D. Cal. Jan. 30, 2019) ............................... 10, 11
26
     Zeisel v. Diamond Foods, Inc.,
27    No. C 10-01192 JSW, 2011 WL 2221113 (N.D. Cal. June 7, 2011) ................................................... 20

28
                                                                           iv
     MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
           Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 5 of 33



1    STATUTES

2    Fed. R. Civ. P. 23 ....................................................................................................................................... 9, 17-22

3    Fed. R. Civ. P. 30(b)(6).......................................................................................................................................... 3

4    TREATISES

5    Newberg on Class Actions § 14:03 (3d ed. 1992)......................................................................... 12, 18, 25, 27

6    Manual for Complex Litigation, § 21.312 (4th ed. 2004) ............................................................................... 17

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                     v
     MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
         Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 6 of 33



1                          NOTICE OF MOTION AND MOTION
                      FOR PRELIMINARY APPROVAL OF SETTLEMENT
2
     TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
3
             PLEASE TAKE NOTICE THAT on July 7, 2020 at 2:30 p.m., or as soon thereafter as the
4
     matter may be heard by the Honorable Judge Claudia Wilken of the United States District Court for
5
     the Northern District of California, Oakland Division, in Courtroom 6, located at the Ronald V.
6
     Dellums Federal Building and U.S. Courthouse, 1301 Clay Street, Oakland, California 94612, Plaintiffs
7
     Juan Quintanilla, Gabriela Perdomo Ortiz, Victor Hugo Catalan Molina, and Kevin Calderon, by and
8
     through their undersigned counsel of record, will and hereby do move for entry of the [Proposed]
9
     Preliminary Approval and Provisional Class Certification Order (the “Preliminary Approval Order”)
10
     submitted herewith, which:
11
             (1)    preliminarily grants the proposed class action settlement on the terms set forth in the
12
     Settlement Agreement and Release and exhibits thereto, dated May 13, 2020 (collectively the
13
     “Agreement” or “Settlement Agreement”); 1
14
             (2)    certifies, for settlement purposes only, the Settlement Class as defined in the Settlement
15
     Agreement, appoints Named Plaintiffs as Class Representatives of the Settlement Class, and appoints
16
     Class Counsel as counsel for the Settlement Class;
17
             (2)    approves dissemination of Class Notice to all Settlement Class Members who would be
18
     bound by the settlement of this class action as set forth in the Settlement Agreement;
19
             (3)    directs the dissemination of Class Notice in the form and manner set forth in the
20
     Settlement Agreement; and
21
             (4)    sets a hearing date to determine whether the proposed settlement, proposed notice, and
22
     Class Counsel’s motion for Final Approval, Fee Application, and Service Award Application should be
23
     approved.
24
            This Motion is based on Federal Rule of Civil Procedure 23, this Notice of Motion, the
25
     supporting Memorandum of Points and Authorities, the declaration of Annick Persinger (“Persinger
26
     Decl.”), the declaration of Jason S. Rathod (“Rathod Decl.”), the declaration of Jesse Newmark
27
     1
      All capitalized terms, unless otherwise defined herein, have the same meaning as set forth in the
28   Settlement Agreement.
                                                      vi
     MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
         Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 7 of 33



1    (“Newmark Decl.”), the declaration of Jennifer M. Keogh Regarding Proposed Notice Plan (“Keogh

2    Decl.”), the pleadings and papers on file in this action, and any additional information or argument as

3    may be required by the Court.

4            Plaintiffs respectfully submit that (1) the proposed Settlement falls within the range of

5    reasonableness such that preliminary approval is warranted; (2) that the proposed Settlement Class

6    meets the requirements of Rule 23 and should be certified for settlement purposes; (3) that the proposed

7    Class Notice and administration of settlement procedures are appropriate and meet the requirements

8    of due process such that the Court should order notice to be disseminated; and (4) that the Court should

9    approve the proposed schedule and procedures for Class Notice, making claims, opting out, objecting,

10   and conducting a Final Approval Hearing.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       vii
     MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
              Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 8 of 33



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2        I.    INTRODUCTION

3               Plaintiffs Juan Quintanilla Vasquez, Gabriela Perdomo Ortiz, Victor Hugo Catalan Molina, and

4    Kevin Calderon (“Plaintiffs”), by and through Class Counsel, respectfully submit this memorandum in

5    support of Plaintiffs’ Motion for Preliminary Approval of Settlement (“Motion”). 2 The Settlement

6    Agreement and Release (“Agreement”) was negotiated after multiple mediations, following over three

7    years of contested litigation. If approved, the settlement will provide significant direct monetary and

8    injunctive relief to a class of individuals facing the hardships of immigration, detention, and financial

9    distress.

10              Plaintiffs’ operative complaint, the Third Amended Complaint, Dkt. No. 102, alleges that

11   Defendant Libre by Nexus (“Defendant” or “LBN”) misrepresented its services and pricing to impose

12   excessive charges and ankle shackles on immigrant detainees with limited English-language proficiency

13   and knowledge about immigration bail bonds. According to Plaintiffs’ allegations, Defendant’s false

14   and deceptive advertising and pricing scheme violated California’s unfair competition and false

15   advertising laws, Cal. Bus. & Prof. Code §§ 17200-17509 (“UCL”), and the California Consumers’ Legal

16   Remedies Act, Cal. Civ. Code §§ 1750-1756 (“CLRA”).

17              Class Counsel and Defendant’s Counsel conducted an extensive examination and investigation

18   of the facts and law relating to the matters in the litigation. Such investigation and discovery included

19   the exchange and review of thousands of pages of documents, document and deposition subpoenas of

20   third-party surety companies, depositions of the Named Plaintiffs, and a 30(b)(6) deposition of

21   Defendant. Rathod Decl. ¶¶ 15-19. Class Counsel also conducted outreach to and received information

22   from numerous Class Members and third-party witnesses, including former LBN employees and

23   immigration attorneys and organizations that represent LBN clients and sponsors. Id. ¶¶ 6, 19. The

24   Parties engaged in substantial motion practice as well, including Defendant’s motions to compel

25   arbitration and dismiss certain claims, and various discovery motions and motions to amend the

26   pleadings.

27
     2
      All capitalized terms not otherwise defined herein shall have the same definitions as set out in the
28   Settlement Agreement and Release attached to the Declaration of Jason Rathod here as Exhibit 1.
                                                     1
     MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
         Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 9 of 33



1            Although Plaintiffs believe that they would be successful were the case to proceed to trial,

2    continued litigation carries a considerable risk of a lesser recovery or none at all. Defendant vigorously

3    denies liability and intends to move for summary judgment if the litigation proceeds. To prevail at trial,

4    Plaintiffs first would have to win their motion to certify a nationwide consumer class, defeat

5    Defendant’s anticipated motion for summary judgment, maintain class certification through the entry

6    of judgment, and overcome numerous substantive defenses. Plaintiffs also still face a pending Ninth

7    Circuit appeal of this Court’s order denying Defendant’s motion to compel arbitration and denying in

8    part Defendant’s motion to dismiss certain claims. Even if Defendant were to lose on appeal, and

9    Plaintiffs were to certify a class and prevail at trial, Defendant has provided evidence of limited capital

10   that is unlikely to satisfy a judgment, and the ultimate result would likely be an allocation of limited

11   funds akin to that achieved by settlement. And any recovery would likely be delayed by further appeals.

12           Because the Settlement “(1) [is] the product of serious, informed, non-collusive negotiations;

13   (2) has no obvious deficiencies; (3) does not improperly grant preferential treatment to class

14   representatives or segments of the class; and (4) falls within the range of possible approval,” preliminary

15   approval is proper. Haralson v. U.S. Aviation Servs. Corp., 383 F. Supp. 3d 959, 966-67 (N.D. Cal. 2019).

16   Under the Settlement Agreement, Defendant has agreed to provide a Settlement Amount of $3.2

17   million to cover direct monetary benefits including cash payments, debt relief, administrative costs,

18   service awards, and reasonable attorneys’ fees and costs. Rathod Decl., Ex. 1, Agreement ¶ II.A.1.

19   Defendant has also agreed to extensive injunctive relief that will provide critical benefits to the class.

20   After the Class Members are notified and have the opportunity to object, at the Final Approval Hearing,

21   Class Counsel will seek approval of Service Awards payable to the four Class Representatives from the

22   Settlement Amount not to exceed $40,000 total, and 25% of the Settlement Amount in attorneys’ fees

23   and expenses. Id. ¶ III.A, B.

24           As explained in more detail below, this is a robust, hard-earned settlement that achieves the

25   fundamental objectives of the lawsuit. Through this settlement, Class Members will have the

26   opportunity to achieve a certain recovery with the benefit of a consumer-friendly procedure supervised

27   by an experienced Settlement Administrator. Class Members will also benefit significantly from the

28   agreed-upon injunctive relief, which addresses Plaintiffs’ allegations that Defendant made
                                                  2
     MOTION FOR APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
           Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 10 of 33



1    misrepresentations, failed to translate its contracts, and required burdensome ankle shackles, among

2    other things. For all of these reasons, the Court should find that the proposed Settlement falls within

3    the range of reasonableness and grant preliminary approval.

4    II.     PROCEDURAL BACKGROUND

5             On February 15, 2017, Plaintiffs Juan Quintanilla Vasquez and Gabriela Perdomo Ortiz,

6    through their counsel Tycko & Zavareei LLP, Migliaccio & Rathod LLP, and Centro Legal de la Raza,

7    filed a Class Action Complaint alleging that Defendant made misrepresentations and employed unfair

8    business practices. Dkt. 1. Plaintiffs subsequently amended their pleadings, adding Plaintiffs Victor

9    Hugo Catalan Molina and Kevin Calderon, among other amendments. Dkts. 14, 25, 102. On July 10,

10   2017, Defendant filed a Motion to Dismiss Counts V and VI of the Second Amended Complaint, Dkt.

11   34, and a Motion to Compel Arbitration, Dkt. 35. On August 20, 2018, the Court denied in part and

12   granted in part Defendant’s Motion to Dismiss and denied its Motion to Compel Arbitration. Dkt. 76.

13            On September 18, 2018, Defendant filed a Notice of Appeal to the Ninth Circuit of the Court’s

14   Order on the Motion to Compel and Motion to Dismiss. Dkt. 80. Defendant then filed Motions to Stay

15   Pending Appeal and for Leave to Appeal Order Denying Motion to Dismiss Pursuant to 28 U.S.C.

16   Section 1292(b). Dkts. 86, 87. On November 20, 2018, the Court denied Defendant’s Motions. Dkt.

17   98.

18           Plaintiffs served LBN with discovery requests and noticed its deposition under Rule 30(b)(6) of

19   Federal Rule of Civil Procedure. Rathod Decl. ¶ 15. LBN produced thousands of pages of documents

20   in response to Plaintiffs’ discovery requests. Id. ¶ 17. Defendant deposed all four of the Named

21   Plaintiffs. Id. ¶ 18. On June 22, 2017, Plaintiffs conducted a 30(b)(6) deposition of LBN. Id. ¶ 16.

22   Discovery was set to close shortly after the parties reached an agreement to settle.

23           Prior to reaching the Settlement, the Parties participated in several all-day mediation sessions

24   over a span of almost two years, including three with Hon. James R. Lambden of ADR Services, Inc.

25   and three with Jill R. Sperber, Esq. of Judicate West. Id. ¶¶ 20, 22-24, 36-37. The Parties also convened

26   for several other in-person sessions (including two in Washington D.C. and one in San Francisco) and

27   telephonic sessions without the assistance of a mediator. Id. ¶¶ 20, 32. On September 4, 2019, the Parties

28   participated in an all-day mediation conducted by Ms. Sperber, which resulted in the Parties agreeing
                                                       3
     MOTION FOR APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
         Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 11 of 33



1    on the material terms of the Settlement. Id. ¶ 37. Following months of back and forth between the

2    Parties to finalize the settlement paperwork, an irreconcilable dispute arose, necessitating another all-

3    day mediation to be conducted by Ms. Sperber, which occurred on May 13, 2020, and which finally

4    resulted in a fully executed settlement agreement.

5    III.     TERMS OF THE PROPOSED SETTLEMENT

6             A.          The Settlement Class

7                 The proposed Settlement Class is comprised of three Subclasses and consists of “all current or

8    former LBN program participants and sponsors who paid, or caused to be paid on their behalf, a fee

9    to LBN.” Rathod Decl., Ex. 1, Agreement ¶ I.z. Excluded from the Class are: (a) individuals for whom

10   LBN or any surety or bond company has paid a treasury invoice or the bond or for whom a demand

11   for payment for breach of a bond has been made by the U.S. Government which remains outstanding

12   or open; (b) any judge or magistrate presiding over this action and members of their families; (c)

13   Defendant and its current or former employees; and (d) all persons who properly execute and file a

14   timely request for exclusion. Id. The three proposed Subclasses are:

15           i.        “The Current Program Participant Subclass,” defined as all current LBN program
                       participants and sponsors who paid, or caused to be paid on their behalf, a fee to LBN;
16          ii.        “The Former and Current Program Participant Payments Subclass,” defined as all
                       former LBN program participants who paid, or caused to be paid on their behalf, a Program
17                     Payment to LBN and all current LBN program participants who, within six months of final
                       approval of the settlement have been issued a Form I-391 3; and
18
         iii.          “The Sponsor Payments Subclass,” defined as all sponsors of members of the Former
19                     and Current Program Participants Payments Subclass who paid a fee to LBN, including any
                       initial payment or set up fee.
20                B.      The Benefits for the Settlement Class
21                Plaintiffs’ Complaint sought to achieve restitution and injunctive relief, which were substantially
22   accomplished through the litigation and settlement of this case. The settlement provides monetary relief
23   in the form of a $3.2 million Settlement Amount that includes direct cash payments and debt relief and
24   will be used to pay Notice and other Administrative costs, Court-approved attorneys’ fees and costs,
25

26

27   3
      A Form I-391 confirms that immigration proceedings have terminated for the program participant.
     LBN represents that, as of September 4, 2019, based on its own data as well as data from surety
28   companies, that 2,214 I-391 Forms had been issued to LBN program participants.
                                                     4
     MOTION FOR APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
        Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 12 of 33



1    and requested service awards for Named Plaintiffs. See Rathod Decl. Ex. 1, Agreement ¶ II.A. The

2    settlement also provides extensive and meaningful injunctive relief for the Class. Id. ¶ II.B.

3                    1.        Direct Monetary Relief

4           From the $3.2 million Settlement Amount, LBN will provide $750,000 to the Settlement

5    Administrator for distribution as cash payments to the Former and Current Program Participant

6    Payments Subclass and Sponsor Payments Subclass. Each member of the Payment Subclasses shall be

7    entitled to receive a pro rata payment from the $750,000 Cash Settlement Fund. Rathod Decl., Ex. 1,

8    Agreement ¶ II.A.1.a. The pro rata payment shall be the $750,000 cash payment amount divided by the

9    number of Class Members in the Payment Subclasses who LBN identifies for automatic payment or

10   who submit valid claims, and do not opt out from the Settlement. Id. The checks shall indicate that they

11   expire 180 days after issuance. Id. Because of financial constraints imposed by COVID-19, Defendant

12   will fund the Subclass upon the earlier of: (a) certain pre-COVID revenue benchmarks being reached,

13   beginning in December 2021; or (b) January 2024, through 12 monthly payments starting January 1,

14   2023. See id. ¶ II.C.2.

15          After the distribution of the initial cash payments, any residual funds shall be redistributed by

16   the Settlement Administrator on a pro rata basis to members of the Payment Subclasses that cashed the

17   first check sent to them within sixty days. Id. ¶ II.A.1.a.i. Remaining funds following the second

18   distribution, if any exist, will be provided as a cy pres award to Al Otro Lado and the Northwest

19   Immigrant Rights Project, subject to the Court’s approval. Id. Both of these organizations are national

20   nonprofit legal service providers who provide services to immigrants in removal proceedings and

21   detention, such as the Class Members in this case. None of the parties or their counsel have any

22   relationship with the proposed cy pres recipients, other than Centro Legal de la Raza’s occasional

23   interaction with the two other nonprofit organizations as needed in providing services to immigrant

24   communities.

25          The Settlement also provides that Defendant will confer additional financial relief for the Current

26   Program Participant Subclass in the form of: (a) Consecutive Payment Discounts; (b) Timely and In

27   Full Payment Discounts; (c) Total Payment Caps; and (d) a minimum of $150,000 in annual fee waivers,

28   as defined in the Agreement. Id. ¶¶ II.A.2, II.B.1.j, m.
                                                           5
     MOTION FOR APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
        Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 13 of 33



1                      2.      Non-Monetary Relief

2                As part of this settlement, Class Counsel have negotiated critical non-monetary relief that the

3    Class sought to achieve at the start of the litigation. Rathod Decl. Ex. 1, Agreement ¶ II.B. As a result

4    of the Settlement Agreement, LBN will translate its documents into Spanish and at least one other non-

5    English language, to ensure disclosure of the material terms of its services. LBN will also significantly

6    improve its efforts to ensure the Class and future detainee clients and their sponsors are aware of the

7    material terms of the contracts, their responsibilities, and the nature of LBN’s services.

8                Moreover, since the start of the litigation, LBN has substantially reduced the percentage of

9    program participants wearing ankle monitors to approximately 27%, and has transitioned all Class

10   Members to technologically upgraded ankle monitors that are substantially less burdensome on the

11   wearer. Rathod Decl. ¶ 42. Specifically, the monitors are significantly smaller and do not require anyone

12   to tether themselves to an electrical outlet, as alleged in the initial Complaint, since the monitors have

13   a removable, rechargeable battery pack.

14               As further defined in the Settlement Agreement, Defendant has specifically agreed to:

15          a. translate changes made to its contract into Spanish and at least one additional language by
               court-certified translators;
16
            b. post its contract in print and audio formats in Spanish on its website;
17          c. continue to inform participants of the contours of the contract in clear and concise terms,
               based on LBN’s implementation of a new contract after the start of this litigation;
18
            d. use best efforts to mail its contract to prospective program participants prior to their release
19             from ICE custody;
20          e. obtain informed representations that potential participants are aware of their rights and
               opportunities and have had the opportunity to consult with an attorney;
21
            f. provide participants with its contract and the opportunity for an oral translation prior to
22             signing the contract;

23          g. not threaten to report program participants, sponsors, or family members to ICE or
               otherwise threaten immigration detention;
24          h. modify the criminal prosecution language of its contract as detailed in the Settlement
25             Agreement;
            i.     make a representation that it presently does not intend to engage in “debt collection”
26                 activities for past due monthly recurring Program Payments through external providers as to
27                 any debts owed as of September 1, 2019;

28
                                                            6
     MOTION FOR APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
        Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 14 of 33



1           j.   continue its fee waiver program for financially distressed clients, and now provide a minimum
                 of $150,000 in fee waivers per year;
2
            k. remove leg-affixed GPS monitors in the event of pregnancy or medical necessity;
3           l.   not require a leg-affixed GPS monitor for new program participants who have an
4                immigration bond with a face value of less than $7,500 unless otherwise required by a bond
                 or surety company;
5           m. remove GPS monitors, stop all GPS monitoring, and stop all monthly payments, upon
6              termination of immigration proceedings; and
            n. ensure that the percentage of program participants required to wear ankle monitors does not
7              increase, use best efforts to lower this percentage going forward, and transition away from
8              ankle monitors altogether – to instead use less intrusive wrist monitors, cellular telephones,
               or periodic check-ins – by December 31, 2021.
9
     See Rathod Decl., Ex. 1, Agreement at ¶ II.2.B.1.
10
                    C.      Payment of Administrative Expenses, Attorneys’ Fees & Costs, Service
11                          Awards

12          The Parties request that the Court appoint JND Legal Administration to serve as the Settlement

13   Administrator. JND is a highly respected and experienced Settlement Administrator, with experience

14   in administering complex litigation matters. Keogh Decl. ¶ 6-9. The Settlement Administrator’s fees

15   and all other notice and administration costs of the settlement will be paid by LBN from the Settlement

16   Amount and be no greater than $80,000. Rathod Decl., Ex. 1, Agreement ¶ IV.E.7. Defendant’s counsel

17   recommended JND after soliciting bids from three highly reputable settlement administrators. After

18   receiving detailed bids from each, Defendant’s counsel recommended JND because of JND’s

19   experience and expertise, because JND submitted the most competitive bid, and because Defendant’s

20   counsel believes that JND is best suited to take appropriate measures to ensure the privacy of class

21   member information that is especially sensitive for the immigrants that make up the Class in this case.

22   Id. ¶ 55. Class Counsel have had no prior engagement with JND. Id. ¶ 54. Class Counsel believe the

23   anticipated administrative costs, capped at $80,000, are reasonable given the nationwide notice and

24   coordination of payments to the Payments Subclasses, as well as the anticipated number of Settlement

25   Class Members (estimated to be approximately 48,000, see Keogh Decl. ¶ 13). Rathod Decl. ¶ 55.

26   Defendant will pay the anticipated administrative costs, which represent only 2.5% of the total

27   $3,200,000 Settlement Amount.

28
                                                         7
     MOTION FOR APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
        Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 15 of 33



1           In addition, subject to the Court’s approval and after the Class is notified and has had the

2    opportunity to object, Plaintiffs intend to request, and Defendant will not oppose, Service Awards to

3    each Class Representative in the amount of $10,000, for a total of $40,000. Id. ¶ III.B. The Service

4    Awards are designed to compensate Class Representatives for their time and effort undertaken in and

5    risks of pursuing this action, and their broader releases of claims against Defendant. Plaintiffs spent

6    substantial time on this action, have assisted with the investigation of this action and the drafting of the

7    complaint, have been in contact with counsel frequently, have prepared for, traveled to, and participated

8    in depositions, and have stayed informed of the status of this action, including settlement. Rathod Decl.

9    ¶ 54. Importantly, due to their immigration status, the risk to Plaintiffs in bringing this case goes beyond

10   that of many class action plaintiffs. Id. See also Newmark Decl.¶¶ 25-28. Further, Plaintiffs worked

11   closely on litigation that was conducted in a language they did not speak. Newmark Decl. ¶¶ 25-28.

12   Also, the time that these Plaintiffs spent on this litigation at times took them away from their jobs that

13   were essential to maintaining their households. Id.

14          Class Counsel will also request at Final Approval of the Class Action Settlement, and Defendant

15   will not oppose, an award of attorneys’ fees and expenses in an amount of twenty-five percent of the

16   total $3.2 million Settlement Amount. Rathod Decl. ¶ 44. The Parties negotiated and reached an

17   agreement regarding fees and costs only after agreeing to all material terms of the Settlement. Id.

18   Additionally, while the settlement in this case includes substantial injunctive and programmatic relief,

19   Class Counsel’s eventual fee request will only be based on twenty-five percent of the Settlement

20   Amount. That $800,000 request will also compensate Class Counsel for expenses. In other words, Class

21   Counsel will not seek a separate award for costs. Counsel’s eventual $800,000 request is far below Class

22   Counsel’s combined lodestar of $1,689,048.35 and the $68,648.62 they have expended in costs. Id. ¶¶

23   49-52. Class Counsel’s request is subject to this Court’s approval and will serve to compensate them for

24   the time, risk, and expense Counsel incurred pursuing claims on behalf of the Class Members. The

25   reasonableness of this request is discussed in Section V.D below.

26                      D. The Release of Settlement Class Members’ Claims

27          In exchange for these settlement benefits, each Named Plaintiff and each Class Member who

28   has not opted out of the Settlement Class shall release Defendant from the released claims, as further
                                                        8
     MOTION FOR APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
        Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 16 of 33



1    set forth in the Settlement Agreement. Rathod Decl., Ex. 1, Agreement ¶ V.A. The Named Plaintiffs

2    will also release Defendants from all claims, known or unknown. Upon the effective date of the

3    settlement, Defendant will release Plaintiffs from any and all claims it has or may have against the

4    Plaintiff releasees with respect to any claim for existing Program Payments or fees. Id. ¶ V.B.

5                       E. The Proposed Notice Plan Under the Settlement

6           The Parties’ proposed plan of notice is designed to reach as many Class Members as possible

7    and is the best notice practicable under the circumstances. The Proposed Notice Plan under the

8    settlement provides the following. Within fourteen days of entry of the Preliminary Approval Order,

9    Defendant shall provide the Settlement Administrator with access to the telephone numbers of the

10   Former and Current Program Participant Payments Subclass Members and the Sponsor Payments

11   Subclass Members for whom it has contact information. Rathod Decl., Ex. 1, Agreement ¶ IV.E.1.

12          Notice of the Settlement will be provided, within thirty days of the entry of the Preliminary

13   Approval Order, to the Class as follows: (1) direct Text Message Notice in both English and Spanish

14   to all Former and Current Program Participant Payments Subclass Members, and Sponsor Payments

15   Subclass Members, for whom Defendant has telephone numbers; (2) direct Postcard Notice to the

16   Subclass Members for whom text message notice and two additional message attempts or other

17   information indicates that the message did not reach the recipient; (3) published notice in La Opinion,

18   El Sol, and El Mundo; (4) mailed notice to the American Immigration Lawyers Association and

19   National Immigration Project of the National Lawyers Guild; and (5) publication of the Detailed Notice

20   on the Settlement Website. Id. ¶ IV.E, Exs. E-G.

21          The proposed notices inform Class Members about the proposed settlement, their rights as to

22   the $3.2 million Settlement Amount, their rights to object or opt-out of the Settlement; and the

23   prospective request for Attorneys’ Fees and Expenses and Service Awards. Rathod Decl, Ex. 1,

24   Agreement ¶ IV.C, Exs. E-G. The notices refer Class Members to the Settlement Website where they

25   can obtain the Detailed Notice providing more details about this litigation and the settlement, online

26   and printable versions of the procedures to request exclusion from the class, a fuller discussion of the

27   release, and methods to obtain additional information. Id. ¶ IV.E.5. The Settlement Website will also

28   contain a contact information page including: addresses and telephone numbers for the Settlement
                                                     9
     MOTION FOR APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
        Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 17 of 33



1    Administrator, Class Counsel, and Defense Counsel; the Settlement Agreement; the date of the Final

2    Approval Hearing; the motion for approval of the Settlement; the applications for Attorneys’ Fees and

3    Expenses and Service Awards; and other important documents in this litigation. Id. ¶ IV.E.6.

4      IV.      LEGAL FRAMEWORK

5            The Ninth Circuit has a strong judicial policy that favors the settlement of class actions. See In re

6    Syncor ERISA Litig., 516 F.3d 1095, 1101 (9th Cir. 2008); Class Plaintiffs v. City of Seattle, 955 F.2d 1269,

7    1276 (9th Cir. 1992). The settlement of complex cases greatly contributes to the efficient utilization of

8    scarce judicial resources and achieves the speedy provision of justice. “The claims, issues, or defenses

9    of a certified class may be settled . . . only with the court’s approval.” Fed. R. Civ. P. 23(e). A decision

10   “to approve or reject a settlement is committed to the sound discretion of the trial judge because [s]he

11   is exposed to the litigants, and their strategies, positions, and proof.” In re Mego Fin. Corp, 213 F. 3d 454,

12   458 (9th Cir. 2000). “[To] approve a class action settlement under Rule 23, a district court must conclude

13   that the settlement is ‘fundamentally fair, adequate, and reasonable.’” Yahoo! Inc. Customer Data Sec. Breach

14   Litig., No. 16-MD-02752, 2019 WL 387322, at *4 (N.D. Cal. Jan. 30, 2019).

15           Rule 23(e) “require[s] a two step process for the approval of class action settlements: the Court

16   first determines whether a proposed class action settlement deserves preliminary approval and then,

17   after notice is given to class members, whether final approval is warranted.” In re High-Tech Employee

18   Antitrust Litig., No. 11-cv-02509, 2014 WL 3917126, at *3 (N.D. Cal. Aug. 8, 2014) (internal quotation

19   marks omitted). Preliminary approval is appropriate where “the proposed settlement appears to be the

20   product of serious, informed, noncollusive negotiations, has no obvious deficiencies, does not

21   improperly grant preferential treatment to class representatives or segments of the class, and falls within

22   the range of possible approval.” Ma v. Covidien Holding, Inc., No. SACV 12-02161, 2014 WL 360196, at

23   *10 (C.D. Cal. Jan. 31, 2014) (internal quotation marks omitted). “The question for preliminary approval

24   . . . is whether it is within the range of reasonableness.” Id. at *4 (internal quotation marks omitted).

25   While the factors under Rule 23(e) apply to final approval, the Court should also look to them to

26   evaluate preliminary approval. The factors include: (A) the adequacy of representation by Class Counsel

27   and the Named Plaintiffs; (B) whether the proposal was negotiated at arm’s length; (C) the adequacy of

28
                                                          10
     MOTION FOR APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
        Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 18 of 33



1    the relief provided for the class; and (D) whether the proposal treats class members equitably relative

2    to each other. Fed. R. Civ. P. 23(e)(A)-(D).

3           At the settlement hearing, the Court will be asked to grant final approval to the Settlement

4    Agreement on behalf of the Settlement Class. Thus, at this preliminary approval stage and solely for

5    purposes of this settlement, the Court should determine that certification of the Settlement Class

6    appears to be appropriate. Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th Cir. 1998). Rule 23(a) sets

7    forth four prerequisites to class certification: (1) numerosity; (2) commonality; (3) typicality; and (4)

8    adequacy of representation. Wolin v. Jaguar Land Rover N. Am., LLC, 617 F.3d 1168, 1172 (9th Cir.

9    2010). In addition, the court must find that at least one of the three conditions of Rule 23(b) is satisfied.

10   Id. Under Rule 23(b)(3), the Court must find that the questions of law or fact common to the members

11   of the class predominate over any questions affecting only individual members and that a class action

12   is superior to other available methods for the fair and efficient adjudication of the controversy. Id.

13     V.       Argument

14              A.      The Settlement Is Fair, Adequate, and Reasonable.

15          Largely following the Federal Rule of Civil Procedure 23(e)(2)(C) and (D) factors for reviewing

16   the terms of a class action settlement, courts in the Ninth Circuit find that approval of a settlement and

17   notice to the class is appropriate when: “[1] the proposed settlement appears to be the product of

18   serious, informed, non-collusive negotiations, [2] has no obvious deficiencies, [3] does not improperly

19   grant preferential treatment to class representatives or segments of the class, and [4] falls within the

20   range of possible approval.” Yahoo!, 2019 WL 387322, at *4. As detailed below, the Settlement

21   Agreement meets this standard and therefore merits preliminary approval.

22                      1.       The Settlement Is the Product of Arm’s Length Negotiations.

23          The Ninth Circuit “put[s] a good deal of stock in the product of an arm’s-length, non-collusive,

24   negotiated resolution” in approving a class action settlement. Rodriguez v. West Publ’g Corp., 563 F.3d

25   948, 965 (9th Cir. 2009). See also Fed. R. Civ. P. 23(e)(2)(B). Class settlements are presumed fair when

26   they are reached “following sufficient discovery and genuine arms-length negotiation,” both of which

27   occurred here. See Nat’l Rural Telecomms. Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 528 (C.D. Cal. 2004)

28   (“DIRECTV”); 4 Newberg at § 11.24. “The extent of discovery [also] may be relevant in determining
                                                  11
     MOTION FOR APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
        Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 19 of 33



1    the adequacy of the parties’ knowledge of the case.” DIRECTV, 221 F.R.D. at 527 (quoting Manual

2    for Complex Litigation, Third § 30.42 (1995)).

3            Before agreeing upon the terms of the Settlement Agreement, the Parties conducted a thorough

4    examination and investigation of the facts and law relating to the matters in this litigation. Such

5    investigation and discovery included requesting and receiving written discovery responses from LBN,

6    examining LBN’s documents, and questioning LBN about its documents at a 30(b)(6) deposition.

7    Rathod Decl. ¶¶ 15-20. In addition, Defendant deposed the four Class Representatives, and Class

8    Counsel issued written document and deposition subpoenas to third-party surety companies. Id. ¶ 19.

9    Some of these third parties produced documents, which Plaintiffs analyzed before entering into the

10   Settlement Agreement. Id. Class Counsel also conducted outreach to, and received information from,

11   numerous Class Members and third-party witnesses, including former LBN employees, immigration

12   attorneys, and organizations that represent LBN clients and sponsors. Id.

13           Further, the Parties negotiated the proposed settlement in good faith with the assistance of

14   independent, experienced mediators, Hon. James R. Lambden of ADR Services, Inc. and Jill R. Sperber,

15   Esq. of Judicate West, during six all-day mediation sessions over the course of almost three years. “The

16   assistance of an experienced mediator in the settlement process confirms that the settlement is non-

17   collusive.” Adams v. Inter-Con Sec. Sys. Inc., No. C-06-5428 MHP, 2007 WL 3225466, at *3 (N.D. Cal.

18   Oct. 30, 2007).

19                      2.       The Settlement Has No Obvious Deficiencies.

20          In determining the likelihood of a plaintiff’s success on the merits of a class action, “the district

21   court’s determination is nothing more than an amalgam of delicate balancing, gross approximations and

22   rough justice.” Officers for Justice v. Civil Serv. Com., 688 F.2d 615, 625 (9th Cir. 1982) (internal quotation

23   marks omitted). The court may “presume that through negotiation, the Parties, counsel, and mediator

24   arrived at a reasonable range of settlement by considering Plaintiff’s likelihood of recovery.” Garner v.

25   State Farm. Mut. Auto. Ins. Co., 2010 WL 1687832, at *9 (N.D. Cal. Apr. 22, 2010) (citing Rodriguez, 563

26   F.3d at 965).

27          The relief obtained by Plaintiffs in the Agreement is remarkable in that it secures the essential

28   relief Plaintiffs sought to accomplish in this litigation – injunctive relief ensuring that Defendants will
                                                           12
     MOTION FOR APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
        Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 20 of 33



1    no longer engage in the challenged practices, and a substantial common fund for the Class. In that

2    regard, as detailed above, the settlement will provide, for example, translation of contracts, better

3    monitoring devices, and a reduction of the number of program participants that will have to wear

4    monitoring devices. See Rathod Decl., Ex. 1, Agreement ¶ II.B. In addition to the $3.2 million common

5    fund, the settlement will also provide significant monetary relief in the form of total payment caps, and

6    discounts for on time payment, as well as discounts for consecutive payments. Id. ¶ II.A. Further,

7    because the Parties have agreed upon an experienced Settlement Administrator, the proposed method

8    of distributing relief is effective. See Fed. R. Civ. P. 23(e)(2)(C)(ii). Thus, the settlement does better than

9    achieving rough justice for Class Members. Indeed, especially given the extensive programmatic relief

10   provided by the settlement negotiated in this case, the benefits to the class members go beyond what

11   could have been achieved after a trial victory.

12                      3.       The Settlement Does Not Improperly Grant Preferential Treatment.

13           The Settlement Agreement treats Settlement Class Members fairly. See Fed. R. Civ. P.

14   23(e)(2)(D). Although the settlement divides Settlement Class Members into Subclasses, each of the

15   Subclasses receives substantial benefits and all Settlement Class Members are entitled to obtain relief

16   based on the group for which they qualify. Membership in the groups is determined by: (1) whether the

17   Class Member is a current or former program participant; (2) whether the Class Member has been

18   issued a Form I-391 [confirming that immigration proceedings have terminated for the program

19   participant]; and (3) whether the Class Member is a program participant or a sponsor.

20           This allocation plan treats all Class Members fairly based on the alleged harms they have

21   suffered and whether they will benefit from the changes to LBN’s business practices going forward.

22   The plan fairly protects the interests of all parties by directing cash payments to former program

23   participants and sponsors who are no longer, or within six months of Final Approval will no longer be,

24   in immigration proceedings, and will therefore not benefit substantially from the prospective changes

25   to LBN’s policies. In turn, current program participants and sponsors will benefit financially from the

26   debt relief, as well as the financial and non-financial changes to LBN’s policies. See In re MyFord Touch

27   Consumer Litig., No. 13-cv-03072-EMC, 2019 WL 1411510, at *9-10 (N.D. Cal. Mar. 28, 2019)

28   (approving settlement paying a lower amount in relation to the comparative weakness of certain claims).
                                                      13
     MOTION FOR APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
        Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 21 of 33



1    Because this plan will treat Class Members equitably relative to each other, it should be approved as

2    fair, reasonable, and adequate.

3            Named Plaintiffs will receive relief from the Settlement Amount in accordance with the

4    allocation plan, and benefit from policy changes, in the same manner as all other Settlement Class

5    Members. Separately, Class Counsel will seek reasonable service awards to compensate the Named

6    Plaintiffs for their time and risks undertaken, and broader release of claims. The amounts sought by

7    Named Plaintiffs are well within the range of approval for class action settlements that provide

8    significant benefits to the class. See Fed. R. Civ. P. 23(e)(2)(c)(ii).

9                        4.      The Settlement Falls within the Range of Possible Approval.

10          “[T]o determine whether a settlement is fundamentally fair, adequate, and reasonable, the Court

11   may preview the factors that ultimately inform final approval: (1) the strength of the plaintiffs’ case; (2)

12   the risk, expense, complexity, and likely duration of further litigation; (3) the risk of maintaining class

13   action status throughout the trial; (4) the amount offered in settlement; (5) the extent of discovery

14   completed and the stage of the proceedings; (6) the experience and views of counsel; (7) the presence

15   of a governmental participant; and (8) the reaction of class members to the proposed settlement.” Harris

16   v. Vector Mktg. Corp., No. C-08-5198 EMC, 2011 WL 1627973, at *9 (N.D. Cal. Apr. 29, 2011) (citing

17   Churchill Village v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004)).

18                               a.       The Strength of Plaintiffs’ Case, and Risk, Expense,
                                          Complexity, and Likely Duration of Further Litigation
19
             Here, Class Counsel engaged in arm’s length negotiations with Defendant’s counsel, and was
20
     thoroughly familiar with the applicable facts, legal theories, and defenses on both sides. Although
21
     Plaintiffs and Class Counsel had confidence in Plaintiffs’ claims, a favorable outcome was not assured.
22
     Id. ¶¶ 40-41. They recognize that they would face risks at class certification, summary judgment, and
23
     trial, as well as in the pending appeal on this Court’s order on Defendant’s motion to compel arbitration
24
     and dismiss certain claims. Id. Defendant vigorously denies Plaintiffs’ allegations and asserts that neither
25
     Plaintiffs nor the Class suffered any harm or damages. Plaintiffs would also face risks in certifying a
26
     class and maintaining class status through trial. Even assuming that the Court were to grant a motion
27
     for class certification, Defendant could still move to decertify the Class at any time. See In re Netflix
28
                                                            14
     MOTION FOR APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
        Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 22 of 33



1    Privacy Litig., No. 5:11-CV-00379 EJD, 2013 WL 1120801, at *6 (N.D. Cal. Mar. 18, 2013) (“The notion

2    that a district court could decertify a class at any time is one that weighs in favor of settlement.”) (internal

3    citation omitted)).

4            In addition, Defendant have heavily litigated this case and would no doubt present a vigorous

5    defense at trial, continue with the pending appeal, and seriously consider any opportunities for future

6    appeals. There is no assurance that the Class would prevail or, even if they did, that they would be able

7    to obtain an award of damages more than achieved here absent such risks. Thus, in the eyes of Class

8    Counsel, the proposed Settlement provides Settlement Class Members with an outstanding opportunity

9    to obtain significant relief at this stage in the litigation. Rathod Decl. ¶¶ 42-43; Newmark Decl. ¶¶ 22-

10   23; Persinger Decl. ¶¶ 2-6. The Settlement Agreement also eliminates the risks that might prevent the

11   Class from obtaining any relief. Id. Notably here, Defendant has provided evidence of limited capital

12   that is unlikely to satisfy a judgment. Id.

13                               b.      Risk of Maintaining Class Action Throughout Trial

14           As referenced above, proceeding in this litigation in the absence of settlement poses various

15   risks such as failing to certify a class, having summary judgment granted against Plaintiffs, or losing at

16   trial. See Federal Judicial Center, Manual for Complex Litigation § 21.62, at 316 (4th ed. 2004); Rodriguez,

17   563 F.3d at 966, Curtis-Bauer v. Morgan Stanley & Co., Inc., No. C 06-3903 TEH, 2008 WL 4667090, at

18   *4 (N.D. Cal. Oct. 22, 2008) (“Settlement avoids the complexity, delay, risk and expense of continuing

19   with the litigation and will produce a prompt, certain, and substantial recovery for the Plaintiff class.”).

20   Plaintiffs and Defendant vehemently disagree about the merits of Plaintiffs’ claims. For instance,

21   Defendant will likely contend that Plaintiffs and the Class were not injured by Defendant’s

22   representations and are legally barred from restitution, since they received the exact services they paid

23   for – the paying of their bonds and release from detention.

24           Plaintiffs and Class Counsel, after taking into account the foregoing along with other risks and

25   the costs of further litigation, are satisfied that the terms and conditions of this Settlement Agreement

26   are fair, reasonable, adequate, and equitable and that a settlement of the litigation and the prompt

27   provision of effective relief to the Settlement Class are in the best interests of the Settlement Class

28   Members. Rathod Decl. ¶ 48; Persinger Decl. ¶ 2; Newmark Decl. ¶¶ 22-23.
                                                     15
     MOTION FOR APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
         Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 23 of 33



1             Class Counsel also expect that Defendant would likely appeal from a decision certifying the

2    Class pursuant to Rule 23(f), and/or move for decertification at a later date. “[C]onsummating this

3    Settlement promptly in order to provide effective relief to Plaintiff and the Class” eliminates these risks

4    by ensuring Class Members a recovery that is certain and immediate. Johnson v. Triple Leaf Tea Inc., No.

5    3:14-cv-01570-MMC, 2015 WL 8943150, at *4 (N.D. Cal. Nov. 16, 2015).

6             Moreover, even if Plaintiffs prevailed at trial, there is a substantial likelihood that Class Members

7    would not be awarded significantly more than is offered to them under this Settlement. Assuming that

8    the Court granted class certification, prevailing at trial would require further risky litigation and likely

9    involve an expensive battle of experts. Defendants would certainly appeal any verdict favorable to the

10   Class, resulting in further delay and the risk that a favorable verdict would be overturned on appeal. By

11   settling, Plaintiffs and the Settlement Class avoid these risks, as well as the delays and the risks of the

12   appellate process.

13                               c.       Amount Offered in Settlement

14          Here, Class Representatives and Class Counsel secured for the Settlement Class a settlement that

15   provides a $3.2 million common fund in cash and debt relief, as well as extensive injunctive relief with

16   significant financial and non-monetary benefits for the Class. Besides its substantial size in absolute

17   numbers, the Settlement Fund is also reasonable in relation to the Settlement Class’s potential damages.

18   See, e.g., Officers for Justice, 688 F.2d at 628 (“It is well-settled law that a cash settlement amounting to only

19   a fraction of the potential recovery does not per se render the settlement inadequate or unfair.”); Custom

20   LED, LLC v. eBay, Inc., No. 12-cv-00350-JST, 2014 WL 2916871, at *4 (N.D. Cal. June 24, 2014)

21   (“[C]ourts have held that a recovery of only 3% of the maximum potential recovery is fair and

22   reasonable . . . .”).

23          After Court-approved fees and costs, service awards, and the costs of notice are deducted from

24   the $3.2 million settlement, the approximate $2.28 million remaining in the fund will be distributed to

25   the Former and Current Program Participant Subclass and the Sponsor Payment Subclass. 4 Of the

26

27   4
      The approximate $2.28 million is calculated by subtracting $800,000 in fees and costs, $80,000 for
     capped notice expenses, and $40,000 in service awards from the $3.2 million Settlement Amount.
28
                                                            16
     MOTION FOR APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
         Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 24 of 33



1    remaining amount after the deduction of fees, costs, service awards, and notice costs, $750,000 is

2    specifically set aside for cash payments. 5 The rest of the fund will be distributed as debt relief.

3           While the Settlement Amount provides extensive monetary relief from the fund to the Former

4    and Current Program Participant Payments Subclasses, the estimated maximum damage for Plaintiffs

5    and the putative class is difficult to quantify, for several reasons. It is unlikely that Plaintiffs would be

6    able to receive a total refund because they would have to demonstrate that the benefit Defendant

7    conferred had “no value to them.” In re Tobacco Cases II, 240 Cal. App. 4th 779, 795, 192 Cal. Rptr. 3d

8    881 (2015) (emphasis in original). Because it would be difficult to prove that monthly payments should

9    be fully refunded, the only potential restitution left would be related to Plaintiffs’ UCL claim that

10   Defendant violated the insurance code, or in other words, the amounts that Class members incurred

11   when Defendant connected them with a bondsman. This theory too would have faced significant risk

12   because that amount would only be recoverable assuming that (1) the Court certified the same class

13   period as the Settlement Class period; (2) Plaintiffs survived summary judgment on all elements and

14   also convinced a jury that liability was proven, and (3) the Court and jury accepted Plaintiffs’ damage

15   theory, including proof of damages as to each injury alleged in this case. Anything less than a complete

16   victory on each point would decrease recoverable damages, and each element at issue continues to be

17   strongly contested by Defendant. The amount is therefore fair given the substantial risks that Plaintiffs

18   would face prior to and at trial.

19          In addition to the monetary benefits, the Settlement Agreement provides critical injunctive relief,

20   both financial and non-monetary, sought by Plaintiffs and the Class since the filing of this lawsuit,

21   including: (1) translation and posting of documents in written and audio formats; (2) clear and concise

22   contract terms; (3) policies to ensure meaningful review of contracts by program participants and their

23
     5
      At this time, it is difficult to estimate the amount that will be awarded to each member of the Former
24   and Current Program Participant Payments, and Sponsor Payments, Subclasses. As of September 4,
25   2019, approximately 2,214 program participants had completed their immigration proceedings and their
     participation in Defendant’s program. Thus, if the remainder of the Settlement Amount was divided
26   today, the amount per participant/sponsor pair would be around $340 in cash payments. However, the
     settlement is designed so that it will capture participants who finish their immigration proceedings and
27   their participation in Defendant’s program within six months of final approval. As the number of
     participants who finish their participation in Defendant’s program increases, the amount awarded to
28   each member in cash payments will go decrease.
                                                          17
     MOTION FOR APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
         Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 25 of 33



1    sponsors; (4) a substantial reduction in the percentage of participants required to wear ankle monitors

2    and commitments not to increase that percentage, to use best efforts to reduce the percentage going

3    forward, and to transition away from ankle monitors altogether by December 31, 2021; (5) a transition

4    of all participants wearing an ankle monitor to a technologically updated monitor that is substantially

5    less burdensome on the wearer (and does not require anyone to tether themselves to an electrical outlet);

6    (6) a removal of any language threatening contact with ICE or immigration detention; (7) modification

7    of the criminal prosecution language in LBN’s contract; (8) a commitment to annual fee waivers of at

8    least $150,000; (8) the prompt removal of ankle monitors for pregnancy or other medical reasons; (9)

9    the removal of GPS monitors and stop of all monthly payments, upon termination of immigration

10   proceedings; (10) an on-time and in-full payment discount to limit the maximum monthly payment to

11   $415 (less than the $420 amount charged by LBN at the time this lawsuit was filed, and substantially

12   less than the $475 amount now charged to many participants); (11) a consecutive payment discount to

13   further reduce the monthly payment amount; and (12) a total payment cap (implemented following

14   preliminary approval) to limit the total monthly payments to the face amount of the immigration bond.

15             Indeed, the alleged claims in this action were largely focused on this critically needed injunctive

16   relief – e.g., translating contracts, refraining from immigration-related threats, and removing

17   burdensome ankle monitors that required Class Members to stay in one place while charging. Plaintiffs

18   and Class Counsel therefore prioritized and fought hard to obtain the Settlement’s substantial injunctive

19   relief.

20             Importantly, Defendant also provided evidence of serious financial difficulties significantly

21   impacting their ability to pay. Separately, Class Counsel obtained extensive financial documents –

22   through third-party subpoenas and documents filed in separate legal actions against Defendant – further

23   documenting these financial issues. Plaintiffs and Class Counsel therefore reasonably considered these

24   financial issues in assessing the Settlement and determined that any “total victory” in this case – likely

25   after many more years of litigation and appeals – would almost certainly be on paper only.

26                                d.      Class Counsel’s Experience

27             Although not articulated as a separate factor in Rule 23(e), courts have given considerable

28   weight to the opinion of experienced and informed counsel who support settlement. See DIRECTV,
                                                    18
     MOTION FOR APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
        Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 26 of 33



1    221 F.R.D. at 528; In re NVIDIA Corp. Derivative Litig., No. C-06-06110-SBA, 2008 WL 5382544, at *3

2    (N.D. Cal. Dec. 22, 2008); Kirkorian v. Borelli, 695 F. Supp. 446, 451 (N.D. Cal. 1988). In deciding

3    whether to approve a proposed settlement of a class action, “[t]he recommendations of plaintiffs’

4    counsel should be given a presumption of reasonableness.” Stewart v. Applied Materials, Inc., No. 15-cv-

5    02632-JST, 2017 WL 3670711, at *6 (N.D. Cal. Aug. 25, 2017). Deference to Class Counsel’s evaluation

6    of the Settlement is proper because “[p]arties represented by competent counsel are better positioned

7    than courts to produce a settlement that fairly reflects each party’s expected outcome in litigation.”

8    Rodriguez, 563 F.3d at 967. Here, the Settlement was negotiated by counsel with extensive experience in

9    consumer, immigrants’ rights, and other class action litigation. Rathod Decl. ¶ 32; Persinger Decl. ¶ 7,

10   Ex. 1; Newmark Decl. ¶¶ 3-21. Based on their experience, including comparable cases that they have

11   settled, Class Counsel concluded that the Settlement provides exceptional results for the Class while

12   sparing the Class from the uncertainties of continued and protracted litigation. Rathod Decl. ¶ 39;

13   Persinger Decl. ¶¶ 4-5; Newmark Decl. ¶ 22.

14                      F.       The Court Should Provisionally Certify the Class.

15           The Ninth Circuit has recognized that certifying a settlement class to resolve consumer lawsuits

16   is a common occurrence. Hanlon, 150 F.3d at 1019. When presented with a proposed settlement, a court

17   must first determine whether the proposed settlement class satisfies the requirements for class

18   certification under Rule 23. In assessing those class certification requirements, a court may consider

19   that there will be no trial. Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620 (1997) (“Confronted with a

20   request for settlement-only class certification, a district court need not inquire whether the case, if tried,

21   would present intractable management problems . . . for the proposal is that there be no trial.”) Here,

22   the Classes, defined in Section III.A above, meet the requirements of Rule 23(a) and (b).

23                               1.      The Settlement Class Satisfies Rule 23(a).

24                                       a.      Rule 23(a)(1): Numerosity

25           The first requirement for maintaining a class action is that its members are so numerous that

26   joinder of all members would be “impracticable.” See Fed. R. Civ. P. 23(a)(1). “As a general matter,

27   courts have found that numerosity is satisfied when class size exceeds 40 members, but not satisfied

28   when membership dips below 21.” Slaven v. BP Am., Inc., 190 F.R.D. 649, 654 (C.D. Cal 2000). Here,
                                                   19
     MOTION FOR APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
        Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 27 of 33



1    the proposed Class consists of thousands of members. Accordingly, numerosity is established.

2                                        b.      Rule 23(a)(2): Commonality

3            The second requirement of Rule 23 is the existence of “questions of law or fact common to the

4    class.” Fed. R. Civ. P. 23(a)(2). Commonality is established if Plaintiffs’ and Class Members’ claims

5    “depend on a common contention . . . capable of class-wide resolution . . . meaning that determination

6    of its truth or falsity will resolve an issue that is central to the validity of each one of the claims in one

7    stroke.” Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2551 (2011). Because the commonality

8    requirement may be satisfied by a single common issue, it is easily met. 1 Newberg on Class Actions §

9    3.10, at 3-50 (1992); Quintero v. Mulberry Thai Silks, Inc., No. C 08-02294 MHP, 2008 WL 4666395, at *3

10   (N.D. Cal. Oct. 21, 2008) (“In the Ninth Circuit, the requirements of Rule 23(a)(2) are to be construed

11   permissively.” (internal quotation marks omitted)).

12           Here, all of the Class Members’ claims arise from a common nucleus of facts and are based on

13   the same legal theories. Plaintiffs allege that Defendant followed common policies and practices to

14   misrepresent the amount and nature of fees and other aspects of its services, and failed to provide

15   Spanish translations. Commonality is satisfied by the existence of these common factual issues. See, e.g.,

16   Forcellati v. Hyland’s, Inc., No. CV 12-1983-GHK, 2014 WL 1410264, at *9 (C.D. Cal. Apr. 9, 2014)

17   (“‘Because a determination of the truth or falsity of Defendant[s’] representation of [the products’]

18   efficacy will resolve an issue that is central to the validity of each one of the claims in one stroke,’ and

19   the products’ efficacy can be established on a class-wide basis through . . . expert testimony, Plaintiffs

20   have sufficiently shown commonality.” (alterations in original)); Zeisel v. Diamond Foods, Inc., No. C 10-

21   01192 JSW, 2011 WL 2221113, at *7 (N.D. Cal. June 7, 2011); Chavez v. Blue Sky Natural Beverage Co.,

22   268 F.R.D. 365, 377 (N.D. Cal. 2010).

23           Second, Plaintiffs’ claims are brought under legal theories common to the Class as a whole.

24   Alleging a common legal theory alone is enough to establish commonality. See Hanlon, 150 F.3d at 1019

25   (“All questions of fact and law need not be common to satisfy the rule. The existence of shared legal

26   issues with divergent factual predicates is sufficient, as is a common core of salient facts coupled with

27   disparate legal remedies within the class.”). Here, all of the legal theories asserted by Plaintiffs are

28   common to all Class Members. Thus, commonality is satisfied.
                                                  20
     MOTION FOR APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
        Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 28 of 33



1                                c.      Rule 23(a)(3): Typicality

2            The third requirement of Rule 23(a) is that the claims of the representative plaintiff be “typical

3    of the claims . . . of the class.” Fed. R. Civ. P. 23(a)(3). “Under the rule’s permissive standards,

4    representative claims are ‘typical’ if they are reasonably co-extensive with those of absent class members;

5    they need not be substantially identical.” Hanlon, 150 F.3d at 1020. In short, to meet the typicality

6    requirement, the representative plaintiff simply must demonstrate that the members of the settlement

7    class have the same or similar grievances. See Gen. Tel. Co. of the Southwest Falcon, 457 U.S. 147, 161 (1982).

8            Plaintiffs’ claims are typical of those of the Class. Like those of the Class, Plaintiffs’ claims arise

9    out of the alleged misrepresentations regarding Defendant’s fees and other aspects of their services,

10   and Defendant’s failure to provide Spanish translations. Plaintiffs therefore have precisely the same

11   claims as the Class and must satisfy the same elements for each of the claims. The Named Plaintiffs and

12   all Class Members allegedly have been injured in the same way by the same course of conduct.

13   Therefore, Plaintiffs satisfy the typicality requirement.

14                               d.      Rule 23(a)(3): Adequacy

15          The final requirement of Rule 23(a) requires that the representative plaintiffs and their counsel

16   “fairly and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). This requires only that

17   class representatives do not have interests antagonistic to the class, that class counsel are competent,

18   and that both would vigorously pursue the class claims. See Hanlon, 150 F.3d at 1020-21. Adequacy is

19   presumed where a fair settlement was negotiated at arm’s-length. 2 Newberg on Class Actions, supra, §

20   11.28, 11-59.

21          Class Counsel and the Named Plaintiffs have vigorously and competently pursued the Class

22   Members’ claims. The extensive investigations and litigation, and arm’s-length settlement negotiations,

23   that they undertook demonstrate that Plaintiffs and Class Counsel adequately represent the Class.

24   Moreover, the Named Plaintiffs and Class Counsel have no conflicts of interest with the Class. See

25   Rathod Decl. ¶ 53. Rather, the Named Plaintiffs, like each absent Class Member, have a strong interest

26   in proving Defendant’s common course of conduct and obtaining redress. In pursuing this litigation,

27   Class Counsel, as well as the Named Plaintiffs, have advanced and will continue to advance and fully

28   protect the common interests of all Class Members. Class Counsel have extensive experience and
                                                  21
     MOTION FOR APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
        Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 29 of 33



1    expertise in prosecuting complex class actions, including for consumer fraud and immigrants’ rights.

2    Accordingly, Rule 23(a)(4) is satisfied.

3                       2.       Predominance of Common Questions and Superiority of a Class Action
4           In addition to meeting the prerequisites of Rule 23(a), Plaintiffs must meet one of the three

5    requirements of Rule 23(b) to certify the proposed class. See Zinser v. Accufix Research Inst., Inc., 253 F.3d

6    1180, 1186 (9th Cir. 2001). Under Rule 23(b)(3), a class action may be maintained if “the court finds

7    that the questions of law or fact common to the members of the class predominate over any questions

8    affecting only individual members, and that a class action is superior to other available methods for

9    fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). Certification under Rule

10   23(b)(3) is appropriate and encouraged “whenever the actual interests of the parties can be served best

11   by settling their differences in a single action.” Hanlon, 150 F.3d at 1022.

12          Here, the proposed Class is well-suited for certification under Rule 23(b)(3) because questions

13   common to all Class Members predominate over questions affecting only individual Class Members.

14   Predominance exists “[w]hen common questions present a significant aspect of the case and they can

15   be resolved for all members of the class in a single adjudication.” Hanlon, 150 F.3d at 1022.

16          In this case, common questions of law and fact exist and predominate over any individual

17   questions, such as: (1) whether Defendant engaged in unfair, unlawful, and/or fraudulent business

18   practices under California law; (2) whether Defendant misrepresented and/or failed to disclose material

19   facts; (3) whether Defendant made false or misleading statements of facts; (4) whether Defendant’s

20   conduct was intentional and knowing; and (5) whether Plaintiffs and the Class have been injured by the

21   wrongs complained of, and if so, whether Plaintiffs and the Class are entitled to damages, injunctive,

22   and/or other equitable relief, including restitution or disgorgement, and if so, the nature and amount

23   of such relief. Specifically, Plaintiffs allege that Defendant made misrepresentations and omissions, and

24   failed to provide Spanish translations, through its standard form contracts and policies. Because these

25   contracts and policies were the same classwide, the claims turn on the same common questions of law

26   and fact.

27           Further, a class action is superior to other available means for the fair and efficient adjudication

28   of the claims of the Settlement Class Members. The individual Class Members lack the resources to
                                                    22
     MOTION FOR APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
        Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 30 of 33



1    undergo the burden and expense of individual prosecution of the complex and extensive litigation

2    necessary to show Defendant’s liability. This is particular true here for the Settlement Class of current

3    and former immigrant detainees and their sponsors, who are likely to be low-income and face linguistic,

4    cultural, and geographic barriers to pursuing their own claims. In addition, individualized litigation

5    increases the delay and expense to all parties and multiplies the burden on the judicial system presented

6    by the complex legal and factual issues of this case. Individualized litigation also presents a potential for

7    inconsistent or contradictory judgments. In contrast, a class action presents far fewer management

8    difficulties and provides the benefits of single adjudication, economy of scale, and comprehensive

9    supervision by a single court. Moreover, since this action will now settle, the Court need not consider

10   issues of manageability relating to trial. See Amchem, 521 U.S. at 620 (“Confronted with a request for

11   settlement-only class certification, a district court need not inquire whether the case, if tried, would

12   present intractable management problems, see Fed. Rule Civ. Proc. 23(b)(3)(D), for the proposal is that

13   there be no trial.”).

14                       G.      The Proposed Notice Is Adequate and Should be Approved.

15           Upon preliminary approval, notice must be directed to Class Members. For class actions

16   certified under Rule 23(b)(3), including settlement classes like this one, “the court must direct to class

17   members the best notice that is practicable under the circumstances, including individual notice to all

18   members who can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). In addition,

19   Rule 23(e)(1) applies to any class settlement and requires the court to “direct notice in a reasonable

20   manner to all class members who would be bound by a proposal.” Fed. R. Civ. P. 23(e)(1).

21           When a court is presented with class notice pursuant to a settlement, both the class certification

22   notice and notice of settlement may be combined in the same notice. Manual for Complex Litigation,

23   § 21.633 at 321-22 (“For economy, the notice under Rule 23(c)(2) and the Rule 23(e) notice are

24   sometimes combined.”). This notice allows Settlement Class Members to decide whether to opt out of

25   or take part in the class, or object to the settlement and argue against final approval by the Court. Id.

26   The proposed Class Notice here informs the Class of their rights and includes a comprehensive plan

27   for direct notice, via Text Message Notice or, alternatively, Postcard Notice for those Class Members

28   for whom Defendant has contact information, Published Notice, targeted Notice to organizations for
                                                   23
     MOTION FOR APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
        Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 31 of 33



1    immigration attorneys who represent Class Members, Online Notice, and a Settlement Website, and

2    constitutes the best notice practicable under the circumstances. See Agreement at ¶ IV.E, Exs. D-G.

3           The Class Notice accurately informs Class Members of the important terms of the Settlement,

4    the Class to be certified, the date and location of the Final Approval Hearing, and the rights of all

5    parties, including the rights to file objections and to opt out of the Class (and how to do both). The

6    Class Notice here therefore satisfies both the substantive and manner of distribution requirements of

7    Rule 23 and due process. Accordingly, Plaintiffs respectfully request that this Court approve the notice

8    outlined in the Settlement Agreement.

9                       H.       The Fees, Costs, and Service Awards to be Requested are Reasonable.

10          Though “[t]he court will not approve a request for attorneys’ fees until the final approval hearing,

11   . . . class counsel should include information about the fees they intend to request and their lodestar

12   calculation in the motion for preliminary approval.” N.D. Cal., Procedural Guidance for Class Action

13   Settlements. Class Counsel will petition the Court for an award of fees and costs in the amount of

14   $800,000, based on the common fund method of calculations. This is twenty-five percent (25%) of the

15   common fund, i.e., the direct monetary benefit to all members of the Class, and a significantly smaller

16   percentage than courts often approve and of the Settlement’s total measurable value counting monetary

17   and non-monetary benefits from the injunctive relief. See In re Lidoderm Antitrust Litig., No. 14-md-

18   02521-WHO, 2018 WL 4620695, at *4 (N.D. Cal. Sep. 20, 2018) (noting that “a fee award of one-third

19   is within the range of awards in this Circuit,” and collecting cases).

20          “In common fund cases where the settlement or award creates a large fund for distribution to

21   the class, the district court has discretion to use either a percentage or lodestar method,” when

22   evaluating class counsel’s request for attorney fees. Fishman v. Tiger Nat. Gas Inc., No. C 17-05351 WHA,

23   2019 WL 2548665, at *4 (N.D. Cal. June 20, 2019) (internal quotation marks omitted). The Ninth

24   Circuit has established “25% of the common fund as a benchmark award for attorney fees.” Id. at *11.

25   In this case, Class Counsel seek twenty-five percent of only the Settlement Amount.

26          In addition, “[a]ttorneys who create a common fund are entitled to the reimbursement of

27   expenses they advanced for the benefit of the class.” Vincent v. Reser, No. C 11-03572 CRB, 2013 WL

28
                                                         24
     MOTION FOR APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
        Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 32 of 33



1    621865, at *5 (N.D. Cal. Feb. 19, 2013); see also Fed. R. Civ. P. 23(h). Here, Class Counsel makes no

2    separate request for their expenses, totaling $68,648.64.

3            Class Counsels’ request also represents a substantial discount on their reasonable lodestar.

4    Specifically, Class Counsel have spent hundreds of hours on the case, for a total lodestar of

5    $1,689,048.35 applying reasonable hourly rates. The request for twenty-five percent (25%) of the

6    common fund therefore represents only forty-seven percent (47%) of Class Counsel’s reasonable

7    lodestar.

8            Finally, Plaintiffs will petition the Court for service awards of $10,000 for the four Class

9    Representatives ($40,000 total). In support of this application, Plaintiffs will evidence their substantial

10   time invested in the matter, personal risks, and contributions to the sizeable settlement, as well as their

11   broader releases of claims against Defendant. See, e.g., Coates v. Farmers Grp., Inc., No. 15-cv-01913-LHK,

12   2016 WL 5791413, at *1 (N.D. Cal. Sep. 30, 2016) (approving service awards from $10,000 to $25,000

13   per plaintiff as “reasonable given the risks these Plaintiffs assumed and the amount of time they spent

14   in conjunction with prosecuting this case”); Rathod Decl. at ¶ 54 (detailing the significant Plaintiff

15   involvement including by producing discovery (including electronic discovery such as text messages),

16   attending deposition, and assisting counsel with the case in investigation, litigation, and mediation);

17   Newmark Decl. ¶¶ 25-28 (same).

18     VI.       CONCLUSION

19           For the foregoing reasons, Class Counsel respectfully request that the Court: (1) grant

20   preliminary approval of the Settlement; (2) conditionally certify the Class for settlement purposes only;

21   (3) designate Plaintiffs as Class Representatives, and appoint Class Counsel as counsel for the Class; (4)

22   appoint JND Legal Administration as the Settlement Administrator; (5) schedule a Final Approval

23   Hearing; (6) approve procedures for and forms giving Class Notice to members of the Class; (7)

24   mandate procedures and deadlines for exclusion requests and objections.

25

26

27

28
                                                         25
     MOTION FOR APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
        Case 4:17-cv-00755-CW Document 134 Filed 06/02/20 Page 33 of 33



1    Dated: June 2, 2020                        Respectfully submitted,

2
                                                /s/Annick M. Persinger
3                                               ANNICK M. PERSINGER, SBN 272996
4                                               MAREN I. CHRISTENSEN, SBN 320013
                                                TYCKO & ZAVAREEI LLP
5                                               1970 Broadway, Suite 1070
                                                Oakland, CA 94612
6                                               Telephone (510) 254-6808
                                                Facsimile (202) 973-0950
7                                               apersinger@tzlegal.com
                                                mchristensen@tzlegal.com
8

9                                               JESSE NEWMARK, SBN 247488
                                                AIDIN CASTILLO, SBN 280262
10                                              CENTRO LEGAL DE LA RAZA
                                                3022 International Blvd., Suite 410
11                                              Oakland, CA 94601
                                                Telephone (510) 437-1863
12                                              jnewmark@centrolegal.org
13                                              acastillo@centrolegal.org

14                                              NICHOLAS A. MIGLIACCIO, pro hac vice
                                                JASON S. RATHOD, pro hac vice
15                                              MIGLICACCIO & RATHOD LLP
                                                412 H St NE, Suite 302
16                                              Washington DC 20002
                                                Telephone (202) 470-3520
17
                                                nmigliaccio@classlawdc.com
18                                              jrathod@classlawdc.com

19                                              Attorneys for Plaintiffs

20

21

22

23

24

25

26

27

28
                                           26
     MOTION FOR APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO. 4:17-CV-00755-CW
